I dissent from the majority conclusion that the statute does not apply to railroads and other corporations not situated wholly in one county.
Section 4 of chapter 101, Laws of 1912 (section 4936, Hemingway's Code), reads as follows: *Page 433 
"There is hereby levied for the benefit of the general fund of the state of Mississippi a tax on all incomes as follows: `On all annual incomes in excess of twenty-five hundred dollars and less a tax of five mills on the dollar.'
"In computing incomes the necessary expenses actually incurred in carrying on any business, occupation or profession, not including remuneration to the taxpayer for personal supervision of the support and maintenance of his or her family, shall be deducted from the gross income or revenue; and the word `income,' as used in this act, shall be deemed and taken to mean `gross profits;' provided that no reduction shall be made or allowed for any amount paid out or contracted for permanent improvements or betterment made to increase the value of any property or estate, or for the increase of capital, capital stock or assets."
The word "person" includes corporations as well as individuals. Section 1590, Code of 1906 (section 1357, Hemingway's Code). The income tax, above quoted was held, in the case of HattiesburgGrocery Co. v. Robertson, State Revenue Agent, 126 Miss. 34, 88 So. 4, 25 A.L.R. 748, and Id., 126 Miss. 655, 89 So. 369, to include corporations. At page 50 of this Mississippi Report (88 So. 4), the Chief Justice, speaking for the court, said:
"The contentions of counsel for the appellants are that: First, the statute does not impose a tax on corporations; and, second, the statute is void for the reason that it violates sections 112 and 135 of the state constitution and the due-process clause of both the state and federal constitutions.
"First. The tax is imposed `on all annual incomes in excess of two thousand, five hundred dollars,' with no exception in favor of corporations. `Each person' is required to certify to the state auditor the amount of his income for the previous year in excess of two thousand, five hundred dollars, and section 1590, Code of 1906 (section 1357, Hemingway's Code), provides that *Page 434 
the term `person' when used in any statute, shall apply to artificial as well as natural persons. There is no merit therefore in the contention that the statute does not impose a tax on the income of corporations."
The provisions of the act directing the assessor to furnish the auditor with a list of persons liable for the tax, provided for in section 3 of the Act of 1912 (section 4935, Hemingway's Code), is for the purpose of supplying the auditor with the information so that he can require the taxpayer to make the return. It does not contemplate at all that the assessor should make the assessment. Of course, in every county, there are some persons whose incomes would come within the provision of the law, and, if the taxpayer did not voluntarily give the information, the auditor would be without information and could not therefore make up the assessment roll or list of persons subject to the tax. This section expressly provides that he may take such steps as he may deem necessary to require any such person whose name is added to make proper return of his income. Furthermore, the sworn certificate, provided for in section 2 of the act is addressed to the auditor of the state of Mississippi, and the taking of the affidavit by the assessor is done for the convenience of the taxpayer. It is not necessary for it to be sworn to before the assessor, but it may be sworn to by the very terms of the act before any other person authorized to administer oaths. So all of the provisions in the act with reference to the county assessor's activity are solely for the purpose of giving information to the state auditor, who is required to make up a list. Section 4934, Hemingway's Code. In the case of railroad companies, their returns, as stated in the majority opinion, are made either to the tax commission, since the act creating it has conferred the power to make assessments against railroads and other like property, or to the Railroad Commission, who had been making assessments against railroads and other like companies prior to conferring that power on the tax *Page 435 
commission. Both of these offices, as well as the auditor's office, are located in the state capitol, and the auditor is presumed to know what corporations of this character have incomes within the provision of the act and to call upon them under the terms of the act. It was not contemplated, of course, that the auditor would send income blanks to every county for railroads and like corporations, but that he would procure his information either directly from the companies themselves, or from the offices to which they are required to report their regular assessments.
By section 7769m, Hemingway's Supp. 1921, each railroad company is required to furnish a complete schedule of all its property for the purpose of taxation. Among other things provided for in such returns to be made annually is the gross amount of receipts in the preceding year, the total amount of capital stock, its par value and actual value, the value of its franchise, the gross amount from passenger and freight receipts the preceding year, and the proportion thereof earned within this state. A complete reading of the section will show that, where a return is made as therein required for ad valorem taxes, the auditor can easily determine the amount of income earned in the state. This is expressly required by the provisions of the statute itself. The statute, of course, is to be construed with all other statutes pertinent to the subject, and from a consideration of all of the statutes bearing on it the true meaning of the statute is to be determined.
In the case of New Orleans, M.  C.R. Co. v. State,110 Miss. 290, 70 So. 355, the court had under consideration the construction of chapter 102, Laws of 1912, increasing privilege taxes on railroads and fixing the privilege tax to be imposed on railroads in the state, and held that it was in violation of the Constitution of the United States and that it was not to be construed so as to impose a tax on interstate commerce, but that it was *Page 436 
to be construed so as to be applied to intrastate business. That act, in imposing a privilege tax, provided:
"Be it enacted by the legislature of the state of Mississippi, that section 3856 of chapter 114 of the Code of 1906, levying privilege taxes on railroads, be and the same is hereby amended so that for the purpose of levying a privilege tax on railroads, such railroads are divided in five classes, first, second, third, narrow gauge and levee district, and privilege taxes are levied on them as follows:
"`On each railroad of the first class, per mile (mileage within the levee district or districts on which levee taxes are paid, excepted), forty-five dollars,'" — and other rates for the other classes. It then provided that the Railroad Commission shall, on or before the 1st Monday in August, classify the several railroads according to their charter and the gross earnings of each, and the privilege taxes thereon shall be paid on the 1st day of December; and the findings of the said Railroad Commission shall be certified to the auditor of public accounts and the chancery clerk of the county, through which each road or road run; and any person or persons, natural or artificial, who shall exercise any of the privileges taxed herein, without first paying the tax and procuring the tax or license, as required by law, shall be subjected to the pains and penalties imposed by section 3894, Code of 1906, and to such other pains and penalties as may be otherwise provided by law.
The court, at page 301 (70 So. 359), said, in discussing the matter:
"We apprehend that counsel for appellant place too great stress on the words `gross earnings.' It is our judgment that the words as here employed simply mean the earnings of the road. The word `gross' is used more in contradistinction to the word `net,' and the very fact that the legislature employed the words `gross earnings evinces a purpose to establish a measure of taxation that is easy of determination. . . . The contention that *Page 437 
the words `gross earnings' evidence a purpose to burden interstate commerce might as well be made in reference to the mileage and charter of an interstate railroad. Why not contend that an interstate railroad company is required to maintain a more substantial and costly roadbed, and also that the charter of a railroad company doing an interstate business in Mississippi discloses valuable rights and franchises, granted, perhaps, by a foreign state and necessary for the doing of an interstate business? . . . The legislature, however, could not have intended any such absurd result. Any interpretation of the statute must take into account the fact that the legislature in giving these directions is not itself directly imposing a tax upon the earnings of the railroad, but is investing an inferior tribunal or governmental functionary with the general authority to classify all railroads in five classes. This tribunal stands between the parties with authority to fix the classification and thereby equitably adjust the rights of all parties."
At page 305 (70 So. 360), continuing the discussion, the court said:
"We cannot give to general provisions of any statute a meaning that would lead to absurdity, or that would convict the legislature of attempting to deal with a subject clearly beyond its jurisdiction. The spirit and reason of the law certainly prevail over the strict letter. Furthermore, there is room for applying the words `gross earnings' in this statute to the gross earnings derived from the intrastate business, and not to the gross earnings of the entire system of an interstate railroad. This distinction is recognized in section 4382, Code of 1906, requiring railroad companies to file schedules with the Commission."
I see no reason why the same good sense and logic cannot be applied here. The language is general and applicable to all if taken strictly and apart from all the other statutes, but we ought to presume the legislature intended to deal with the subject which it had power to *Page 438 
deal. The policy of this state with reference to taxation is to tax corporations and individuals alike. This is disclosed by section 181 of the Constitution, and also by section 112 of the Constitution. Section 181 of the Constitution, with reference to the property of private corporations for pecuniary gains, expressly provides that it shall be taxed in the same way and to the same extent as the property of individuals, showing the purpose of the Constitution framers was to secure equal taxation between individuals and corporations. The same policy is expressed in section 112, showing that the constitutional convention intended that taxation should be uniform and equal throughout the state. It is expressly declared in the first sentence of this section:
"Taxation shall be uniform and equal throughout the state."
This opening sentence of the section is a broad and comprehensive declaration of public policy to be followed and applied by all the agencies of the state government.
Something is said in the majority opinion about construing the tax law strictly in favor of the taxpayer. That rule is not the rule applicable here. The language employed by the legislature, with reference to the income tax, is broad and comprehensive. The tax is levied on all incomes not otherwise exempt by law. When a person undertakes to escape taxation imposed by a general law, and especially a general law under a constitutional scheme favoring equal and uniform taxation, the burden is clearly upon the party claiming exemption to prove that he comes within the exception or exemption. All statutes are construed against individual exemptions, rather than in favor of them. In 26 Ruling Case Law, 313, section 274, it is said:
"A claim of exemption from taxation by virtue of a statute is construed strictissimi juris. It must rest upon the language in regard to which there can be no doubt *Page 439 
as to the meaning, and the exemption must be granted in terms too plain to be mistaken."
In the case of New Standard Club v. McRaven, 111 Miss. 92, 71 So. 289, Ann. Cas. 1918E, 274, the rule was announced that:
"One claiming to fall within a statute exempting property from taxation has the burden of proof. Statutes exempting property from taxation are to be strictly construed against the exemption."
At page 276 of the Annotated case report of this case (111 Miss. 97, 71 So. 290), Judge POTTER, speaking for this court, said:
"The law imposes upon the complaint in this case the duty of showing affirmatively that the property in question is clearly within the terms of the exemption statute, as it is the universal law that one claiming an exemption from taxation assumes the burden of showing that he is entitled to it. Morris Ice Co. v.Adams, 75 Miss. 410, 22 So. 944.
"Statutes of exemption from taxation must be strictly construed, and the language employed must be construed most favorable to the state. Yazoo, etc., R. Co. v. Thomas,65 Miss. 563, 5 So. 108; Greenville Ice, etc., Co. v.Greenville, 69 Miss. 86, 10 So. 574; State v. Simmons,70 Miss. 485, 12 So. 477."
Nothing can be gained from the contention of the appellee as to the contemporary construction, because, until the suit ofHattiesburg Grocery Company v. Robertson, State RevenueAgent, 126, supra, there had been no payment of the income tax. It was generally treated as being unconstitutional, and the taxpayers had not been paying the taxes. In that case, however, the court upheld the constitutionality of the act and expressly held that it applied to corporations. I can see no sound reason for making an exception in favor of railroad companies and other like companies. To make such an exception is to ingraft upon the statute an exception which the legislature has not written in it. *Page 440 
I think the act is clear on its face and needs no construction, and that by its terms it applies to corporations of all kinds as well as persons.